DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
In the amendment filed on 7/1/2022, claims 1-2, 5, 9-10, and 15-16 have been amended. The currently pending claims are 1-20.

Information Disclosure Statement
Initialed and dated copy of IDS form 1449, filed 3/30/2022, is attached to the instant office action.

Terminal Disclaimer
The terminal disclaimer filed 8/10/2022 disclaiming the terminal portion of any
patent granted on this application which would extend beyond the expiration date of US
Patent 10,909,173 has been reviewed and is accepted. The terminal disclaimer has
been recorded
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Lienhart et al. (US Publication 2013/0108173 A1) and Seet et al. (US Publication 2010/0318587 A1) teach analogous art to the instant application, that of providing media content identification and matching. Lienhart more specifically teaches performing video recognition based on fingerprint comparison. Seet more specifically teaches storing fingerprints from references and test media in partitions of data repository. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 7/1/2022, the IDS form filed 3/30/2022, the telephone interview held on 8/10/2022, and the terminal disclaimer filed and approved on 8/10/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Lienhart in view of Seet teaching utilizing stored fingerprints of references and test media utilized in video recognition to improve the speed of matching media fingerprints, but does not explicitly indicate comparing a neighborhood of site signatures to reference signatures  and determining matching information identifying reference media corresponding to reference signatures and site signatures to identify monitored media, as disclosed in independent claim 1 and similarly in independent claims 9 and 15.
The feature of identifying monitored media is disclosed in claim 1, that recites “compare a neighborhood of site signatures including the first site signature to reference signatures to identify a matched reference signature included in the reference signatures, the matched reference signature matching one or more of the neighborhood of site signatures; and identify the monitored media based on media identification information associated with the matched reference signature.”, and similarly in claims 9 and 15. Consequently, independent claims 1, 9, and 15 and dependent claims 2-8, 10-14, and 16-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herley (US Publication 2004/0260682 A1)
Nehls (US Publication 2016/0337059 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168